DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 9/26/2022.

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara  (US9,377,606) in view of Obikane et al. (US2016/0124200)


               Regarding claim 1, Nakahara teaches an imaging optical system (an imaging optical system 10, Col.9, line 45, Fig.3 and Fig.9), comprising, as a plurality of lens groups (Fig.3, a zoom lens):

a first lens group having negative power (Fig.3, L1);
a second lens group having positive power (Fig.3,);
a third lens group having negative power (Fig.3, L3); and
a fourth lens group having power (Fig.3, L4);
(see col.12, line 57-66, Table of “Zoom lens Unit Data”);

the first, second, third, and fourth lens groups being arranged in this order such that the first lens group is located closer to an object than any other lens group and that the fourth lens group is located closer to an optical image than any other lens group (Fig. 3, L1, L2, L3, L4, IP),

wherein while the imaging optical system is zooming from a wide-angle end toward a telephoto end during a shooting session, intervals between the plurality of lens groups change (Col 3, lines 44-50, In the lens sectional views, arrows indicate movement loci of the respective lens units during zooming from a wide angle end to a telephoto end),

the first lens group includes (Fig.3, L1):
a first negative lens (Fig.3, also see annotated image below, a1, and numerical example 2);
a second negative lens (Fig.3, also see annotated image below, a2, and numerical example 2); and 
a third negative lens (Fig.3, also see annotated image below, a3, and numerical example 2), which is a meniscus lens having negative power and having a convex surface facing the optical image (Fig.3, also see annotated image below, a3, and numerical example 2),
the first, second, and third negative lenses being arranged in this order such that: 
(i) the first negative lens is located closer to the object (see annotated image below, a1) than any other negative lens (see annotated image below, fig.3, a1 closer to the object than any other negative lens); 

   (ii) the second negative lens is adjacent to the optical image side of the first negative lens (see annotated image below,fig.3, a2);  and that 
wherein the first negative lens and the second negative lens are separated from each other with an air gap (see annotated image below, the first negative cemented a1 and the second negative lens a2 are separated from each other with an air gap), 

(iii) the third negative lens (see annotated image below, fig.3, a3) is adjacent to the optical image side of the second negative lens (see annotated image below, fig.3, a2).

But Nakahara is silent on the third lens group includes at least two lenses. 

However, in a similar field of endeavor, OBIKANE teaches an optical system (Fig. 19, para. 155, a first lens group having negative power; a second lens group having positive power; a third lens group having negative power; and a fourth lens group having negative power) and the third lens group includes at least two lenses (Fig. 19, L731, and L732).
OBIKANE also teaches (ii) the second negative lens (Obikane, fig.19, L712) is adjacent to the optical image side of the first negative lens (Obikane, fig.19, L711); wherein the first negative lens and the second negative lens are separated from each other with an air gap (see Obikane, fig.19, L711 and the second negative lens 712 are separated from each other with an air gap);


It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Nakahara with the lenses of group as taught by Obikane for the purpose of  providing that has a small, light-weight focusing group, suppresses changes in the reproduction ratio consequent to variation of the angle of view during wobbling, and can perform favorable high-speed focusing (para. 177, lines 1-6);



    PNG
    media_image1.png
    740
    1081
    media_image1.png
    Greyscale



Nakahara in view of Obikane teaches the optical system of above, and Obikane further suggests while the imaging optical system is focusing from an infinity focus point toward a close focus point, the third lens group (Obikane, Fig. 19, G73) moves along an optical axis (para. 160, lines 3-4, the third lens group G73, is moved along the optical axis).

Regarding claim 2, Nakahara in view of Obikane discloses the invention as described in Claim 1 and Nakahara further teaches wherein the second negative lens is a meniscus lens having negative power and having a convex surface facing the object (Fig.3, also see annotated image above, a2, and Col 12, numerical example 2).

Regarding claim 3, Nakahara in view of Obikane  discloses the invention as described in Claim 1 and Nakahara further satisfies the conditional expression  0.05 < R1_L1c/R2_L1c < 0.8 (see annotated image above, a3, and numerical example 2, -18.784/-77.361 = 0.24);
where R1_L1c is a radius of curvature of a surface facing the object of the third negative lens (Col 12, numerical example 2, surface number 7) and R2_L1c is a radius of curvature of a surface facing the optical image of the third negative lens (Col 12, numerical example 2, surface number 8).

Regarding claim 4, Nakahara in view of Obikane discloses the invention as described in Claim 1 in another embodiment , Obikane (Fig.16) teaches as described in Claim 1 of optical system (Fig. 16, para.142, a first lens group having negative power in Fig. 16, G61; a second lens group having positive power in Fig.16, G62 ; a third lens group having negative power in Fig.16, G63; and a fourth lens group having power in Fig.16, G64, negative power) and 
wherein the second lens group includes: a front lens group having positive power (Fig.16, L621); an aperture stop (Fig.16, STP) and a rear lens group having negative power (Fig.16, L623+L624, para 149, see lens data r10~r12), the front lens group, the aperture stop, and the rear lens group being arranged in this order such that the front lens group is located closer to the object (Fig.16, L621) than the aperture stop (Fig.16, STP) or the rear lens group and that the rear lens group (Fig.16, L623+L624, VC6) is located closer to the optical image (Fig.16, IMG) than the front lens group or the aperture stop (Fig.16, STP), the rear lens group includes at least one positive lens (Fig.16, L623), the at least one positive lens satisfying  ν_LG2Rp> 65 ( para. 149, Lens data Vd5= 81.61), where ν_LG2Rp is an abbe number with respect to a d-line of the positive lens of the rear lens group. 
           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Nakahara in view of Obikane with the lenses of group (Fig.16,G62) as taught by Obikane for the purpose of the positive lens in the second lens group functions as a stabilizing group and blur is corrected by moving the stabilizing group in a direction that is substantially orthogonal to the optical axis. (para.148, lines 5-8).

Regarding claim 5, Nakahara in view of Obikane  discloses the invention as described in Claim 1 and Obikane further teaches wherein the fourth lens group (Obikane , Fig.19, G72) includes at least one lens, the at least one lens including a negative lens (Fig.19, L741) as a lens located closest to the optical image, and the negative lens satisfies 1.8 <n_LG4Rn (1.8061, para 162, lens data),
where n_LG4Rn is a refractive index with respect to a d-line of the negative lens of the fourth lens group.

Regarding claim 6,  Nakahara in view of Obikane  discloses the invention as described in Claim 1 and Obikane further teaches Wherein the third lens group includes at least one positive lens (Fig.19, L731), and the at least one positive lens satisfies 14< ν_LG3p <35 (para 162, lens data , vd10 = 20.885)
where ν_LG3p is an abbe number with respect to a d-line of the positive lens of the third lens group.

Regarding claim 7, Nakahara in view of Obikane discloses the invention as described in Claim 1 and  Nakahara further teaches  a camera system comprising (Fig.9, a camera): an interchangeable lens unit (Col 9, lines 65-66) including the imaging optical system of claim 1 (Fig.3); and a camera body (Fig.9, 20) including an image sensor (Fig.9, 7) configured to receive an optical image formed by the imaging optical system (Fig.9, 10) and transform the optical image into an electrical image signal (Col 9, lines 59-64) and a camera mount (Fig.9, 2, lens barrel), the camera body (Fig.9, 20) being configured to be connected removably to the interchangeable lens unit (Fig.9, 1, lens unit) via the camera mount (Fig.9, 2), the interchangeable lens unit forming the optical image of the object on the image sensor (Fig.3, lens unit forming the optical image of the object on the IP, Col 3, lines 36-43, an image plane IP corresponds to an image pickup plane of an image pickup element (photo-electric conversion element), such as a CCD sensor or a CMOS sensor, in the case where a zoom lens is adopted as an imaging optical system of any of a digital camera, a video camera and a monitoring camera. The image plane IP corresponds to a film surface in the case where a zoom lens is adopted as an imaging optical system of a silver halide film camera).

Regarding claim 8,  Nakahara in view of Obikane discloses the invention as described in Claim 1 and  Obikane further teaches  an image capture device (Fig.22) configured to transform an optical image of an object into an electrical image signal (para. 173, Images captured by the zoom lens 100 are formed on the imaging surface of an image sensor 201 (CCD, CMOS, etc.) disposed in the imaging apparatus 200 and signals related to the images and output from the image sensor 201 are processed by a non-depicted signal processing circuit, whereby images are displayed on a display unit 202), and display (Fig.22, 202) and/or store the image signal transformed , the image capture device comprising: the imaging optical system of claim 1 (see claim 1) configured to form the optical image of the object (Fig.19, IMG) ; and an image sensor configured to transform the optical image formed by the imaging optical system into the electrical image signal (para. 173, lines 1-3, the imaging surface of an image sensor CCD, CMOS, etc. disposed in the imaging apparatus 200).

Response to Amendment
Applicant's arguments/amendments filed on 9/26/2022 , have been fully considered and Claim objection has been overcome by the applicant's amendments. 
Applicant’s arguments, see Remarks Page. 6-8 with respect to the 35 U.S.C.  & 103 rejection have been fully considered and are not persuasive. 

In the remarks, applicant argues that:
Regarding Nakahara, Fig. 3 of this reference, in Fig. 3 shown below, the first lens and the plastic aspheric lens are not separated from each other with an air gap; Therefore, the first lens and the plastic aspheric lens depicted below in Fig. 3 of Nakahara fail to respectively correspond to "the first negative lens and the second negative lens" of amended claim 1.
In response to applicant's argument(s) of 1:

0ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

From 1: Regarding claim 1, Nakahara teaches (see annotated image above, fig.3, the first negative cemented a1 and the second negative lens a2 are separated from each other with an air gap),  and  Nakahara in view of Obikane, further Obikane teaches wherein the first negative lens (Obikane, fig.19, L711) and the second negative lens (Obikane, fig.19, L712) are separated from each other with an air gap (see Obikane, fig.19, L711 and the second negative lens 712 are separated from each other with an air gap).


    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Further, claim 1 recites that the "third negative lens ... is a meniscus lens having negative power and having a convex surface facing the optical image". In Obikane, the lens, as shown in Fig. 1-22, at a location corresponding to the third negative lens of claim 1 of the present application, is a negative meniscus lens with a convex surface facing an object and is thus different from the third negative lens of claim 1 of the present application in terms of shape.
In response to applicant's argument(s) of 2:from 2: Obikane is silent to wherein a third negative lens, which is a meniscus lens having negative power and having a convex surface facing the optical image.
However, Nakahara teaches a third negative lens (Fig.3, also see annotated image above, a3), which is a meniscus lens having negative power and having a convex surface facing the optical image (Fig.3, also see annotated image above, a3, and numerical example 2),           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the optical system of Nakahara in view of Obikane with the third negative lens (Fig.3, a3) as taught by Nakahara for the purpose of achieving a wide angle of view, a negative-lead type zoom lens has been known which includes a lens unit having a negative refractive power arranged nearest to an object (Nakahara, col1, lines 17-20).

	
Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872





/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872